Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Plotkin on 25 July 2022.
The application has been amended as follows:
1. (Original) A method for optically scanning a region according to a plurality of scanning directions, comprising: 
receiving an interleave sequence defining a scanning order for the plurality of scanning directions; 
sequentially propagating optical pulses according to the interleave sequence; 
detecting pulse echoes corresponding to a reflection of the propagated optical pulses on at least one object present within the region; and 
outputting the detected pulse echoes.
2. (Original) The method of claim 1, wherein said receiving the interleave sequence comprises: receiving the plurality of scanning directions; and 
generating the interleave sequence. 
3. (Original) The method of claim 2, wherein said receiving the plurality of scanning directions comprises:
receiving a total scanning range;
receiving one of a number of scanning directions and a field of view per scanning direction; and
determining the scanning directions. 
4. (Currently amended) The method of claim 2, wherein said generating the interleave sequence comprises:
splitting the plurality of scanning directions into a plurality of [[the]] direction subassemblies; and
generating the interleave sequence using the direction subassemblies.
5. (Currently amended) The method of claim 1, further comprising repeating:
said sequentially propagating optical pulses according to the interleave sequence;
said detecting pulse echoes corresponding to [[a]] the reflection of the propagated optical pulses on the at least one object present within the region; and
said outputting the detected pulse echoes.
6. (Original) A system for optically scanning a region according to a plurality of scanning directions, comprising:
a controller for receiving an interleave sequence defining a scanning order for the plurality of scanning directions;
a pulsed light source for sequentially propagating optical pulses according to the interleave sequence;
a photodetector for detecting pulse echoes corresponding to a reflection of the propagated optical pulses on at least one object present within the region; and outputting the detected pulse echoes.
7. (Original) The system of claim 6, wherein the controller is configured for:
receiving the plurality of scanning directions; and
generating the interleave sequence.
8. (Original) The system of claim 7, wherein the controller is configured for:
receiving a total scanning range;
receiving one of a number of scanning directions and a field of view per scanning direction; and
determining the scanning directions.
9. (Currently amended) The system of claim 7, wherein the controller is configured for:
splitting the plurality of scanning directions into a plurality of [[the]] direction subassemblies; and
generating the interleave sequence using the direction subassemblies.
10. (Currently amended) The system of claim 6, wherein the system is further configured for repeating:
said sequentially propagating optical pulses according to the interleave sequence;
said detecting pulse echoes corresponding to [[a]] the reflection of the propagated optical pulses on the at least one object present within the region; and
said outputting the detected pulse echoes.  
11-30 (Cancelled).
ALLOWABLE SUBJECT MATTER
Claims 1-10 are pending and allowed.  Claims 4-5, and 9-10 are currently amended.  Claims 11-30 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Weber, EP 2762920 (A1) teaches initially scanning at a scanning rate that provides a digital raw signal with a smaller resolution than an effective resolution, by an analog to digital converter (24). An input signal with the effective resolution is subsequently reconstructed from the raw signal based on transformation of the input signal in a representation. The input signal with the effective resolution is represented in the representation by a small number of degrees of freedom of the raw signal in the smaller resolution. The raw signal is digitally processed before reconstruction. An independent claim is also included for a sensor.
In regarding to independent claims 1 and 6, Weber taken either individually or in combination with other prior art of record fails to teach or render obvious a system and method optically scanning a region according to a plurality of scanning directions, comprising receiving an interleave sequence defining a scanning order for the plurality of scanning directions; sequentially propagating optical pulses according to the interleave sequence; detecting pulse echoes corresponding to a reflection of the propagated optical pulses on at least one object present within the region; and 
outputting the detected pulse echoes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667